Citation Nr: 0716292	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-15 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than April 18, 2001, 
for assignment of a 100 percent disability rating for chronic 
paranoid schizophrenia, based upon grounds other than clear 
and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Counsel
INTRODUCTION

The veteran had active service from October 1972 to September 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The veteran and his representative assert that a 100 percent 
disability rating should have been previously assigned 
effective from the date of original service connection in 
1975, because of frequent hospitalizations and inability to 
maintain gainful employment since the veteran's discharge 
from military service. The failure to specify the dates of 
the RO and BVA decisions being collaterally attacked, where 
multiple decisions have been rendered, renders a pleading of 
CUE insufficient.  Mindenhall v. Brown, 7 Vet. App. 271, 275 
(1994). CUE entails special pleading and proof requirements 
to overcome the finality of the decision by collateral 
attack. Duran v. Brown, 7 Vet. App. 216, 223 (1994). Since it 
appears that the appellant is alleging error in prior RO and 
Board decisions, he should do so with specificity under the 
pertinent provisions, and this issue is referred to the RO 
for appropriate clarification and action.

In August 2005, the veteran was afforded a hearing before the 
undersigned. A transcript of that hearing is of record.

While the matter was pending at the Board, additional 
evidence was received from the veteran. This evidence is 
duplicative of previously considered evidence, and will be 
considered as part of the decision below.


FINDINGS OF FACT

1. In a February 1995 rating decision, the RO denied a rating 
higher than 30 percent for paranoid schizophrenia; the 
veteran did not submit a notice of disagreement (NOD) within 
one year of the decision.

2. Further to a May 1998 inquiry from the veteran's Senator, 
the RO confirmed receipt on April 27, 1998, of the veteran's 
claims for service connection for ulcer condition secondary 
to schizophrenia, and for an increased rating for 
schizophrenia; however, the increased rating claim was never 
adjudicated by the RO.

3.  The veteran next filed a claim for increase in April 
2001, and a November 2001 rating decision granted a 100 
percent evaluation, effective from April 18, 2001.

4.  It was not factually ascertainable that the veteran met 
the criteria for an increased disability rating up to and 
including 100 percent for schizophrenia, for the period from 
April 27, 1998 to April 18, 2001.

CONCLUSION OF LAW

The assignment of an effective date earlier than April 18, 
2001, for award of a 100 percent rating for paranoid 
schizophrenia is not warranted. 38 U.S.C.A. § 5110 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 4.130, 
Diagnostic Code 9203 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify.

During the pendency of the claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)] and the regulations 
implementing the VCAA were enacted.

A precedent opinion by the VA General Counsel (VAOPGCPREC 8-
2003 (Dec. 22, 2003)) held that, in appeals such as the 
present one for an earlier effective date, which are 
generated by a notice of disagreement with a VA rating 
determination on a claim for which VA has already given the 
notice required by 38 U.S.C. § 5103(a), VA must issue a 
statement of the case if the disagreement is not resolved, 
but the VCAA does not require VA to provide additional notice 
of the information and evidence necessary to substantiate the 
newly raised claim. This precedent opinion by the VA General 
Counsel is legally binding upon the Board. See 38 U.S.C.A. § 
7104(c). 

The appeal for an earlier effective date for paranoid 
schizophrenia arises from a November 2001 RO grant of a 100 
percent rating. The required statement of the case was issued 
to the appellant in April 2005. Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim seeking an earlier effective date, and the 
Board is also unaware of any such outstanding evidence or 
information. Therefore, the Board is satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

Accordingly, the Board will address the merits of the 
veteran's appeal for an earlier effective date for a 100 
percent disability rating. 

2.  Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400. The effective date of an increase in 
disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if a claim was received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of claim. 38 C.F.R. § 3.400(o)(2) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or her duly authorized representative may be 
considered an informal claim. Such informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a). The 
United States Court of Appeals for the Federal Circuit has 
held that 38 C.F.R. § 3.155(a) does not deal with or 
authorize oral informal claims. Rodriguez v. West, 189 F.3d 
1351, 1353-4 (1999). The Court stated that 38 C.F.R. § 3.1(p) 
defines "claim", informal as well as formal, as a 
"communication in writing" and when 38 C.F.R. § 3.155(a) 
refers to "an informal claim", it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits. In particular, VA is required to identify 
and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 
3.155(a). See Servello v. Derwinski, 3 Vet. App. 196 (1992).

In the present case, entitlement to service connection for 
chronic paranoid schizophrenia was originally established 
effective from September 24, 1975, the day following 
discharge from service. A 50 percent rating was assigned at 
that time, and reduced to 0 percent effective from March 1, 
1977. Several temporary total evaluations were assigned for 
periods of hospitalization between June 1980 and August 1985, 
and a 30 percent rating assigned effective from August 1985. 
On appeal, the Board upheld the assignment of a 30 percent 
rating in an April 8, 1987 decision on the basis that the 
veteran did not meet the criteria for a rating higher than 30 
percent at that time. A subsequent appeal resulted in a 
November 1988 Board decision which again upheld the 30 
percent rating, which remained unchanged. 

In February 1995, the RO denied the veteran's claim for an 
increased rating. The veteran was informed of the decision, 
but did not appeal. In a May 1998 response to the veteran's 
Senator, the RO confirmed receipt of claims for service 
connection for an ulcer secondary to schizophrenia and for 
increased rating for schizophrenia. Subsequently, the RO 
adjudicated only the ulcer claim, but did not address the 
increased rating claim. Between May 1998 and April 2001, 
there were no formal or informal claims for increased 
benefits for schizophrenia. 38 C.F.R. § 3.155(a).  Because 
the RO took no action regarding the informal claim made by 
his senator, the veteran's claim was still open during this 
time period.  

In April 2001, the veteran was hospitalized for less than 21 
days and filed a claim for increased rating, received at the 
RO on April 24, 2001. A November 2001 rating action granted a 
100 percent rating effective from the date of hospital 
admission, April 18, 2001, on the basis that increased 
disability was factually ascertainable from that date, and 
there was no evidence that the veteran met the criteria for a 
higher rating prior to the date of VA hospitalization in 
April 2001.  

As the veteran's April 27, 1998 increased rating claim was 
never adjudicated, the issue becomes whether it was factually 
ascertainable that the veteran 's schizophrenia was more than 
30 percent disabling in the period from one-year prior to 
April 27, 1998, up through April 17, 2001. See 38 C.F.R. § 
3.400(o)(2).

The Board notes that pursuant to the April 1998 claims, the 
RO made several requests for all VA outpatient treatment 
records for the period extending from March 1997 to 2001, 
including mental health treatment records, and that these 
records are in the file. On review, the Board finds that the 
mental health records received for the period in question, 
from one year prior to April 27, 1998 to April 1998, do not 
support the conclusion that the veteran's disability 
warranted higher than a 30 percent rating, or a 100 percent 
rating during this period.

These records generally document that when seen in April 
1997, the veteran was alert, oriented times four, with memory 
and sensorium intact, and calm mood. He was not suicidal or 
homicidal or overtly psychotic. He was noted to be on 
medications and doing well, with stable mental status 
examination. VA treatment records from 1998 through 2000 
reveal stable mental status. In August 2000 mental health 
progress notes he was on medications and doing well. He 
denied suicidal thoughts, and had some homicidal thoughts 
without plan about his stepfather who lived in another state. 
He planned to get his GED. Grooming was good, with casual 
dress, logical and organized. Mood was mildly tense with no 
indication of gross cognitive function, and GAF was 55. 
Additional records of VA treatment dated in December 2000 
shows hearing voices sometimes, and he denied hallucinations. 
He looked awake, was alert and oriented to time and place. It 
was not until April 2001 that VA treatment notes showed 
increased disability on in-patient hospitalization, for 
hearing increased voices, suicidality and homicidal thoughts, 
and he was placed on close observation. Subsequent records 
and VA mental health examination supported assignment of a 
100 percent rating, effective from April 18, 2001.

Pursuant to 38 C.F.R. § 4.30, Diagnostic Code 9203, a higher 
50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships); 70 percent is appropriate when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. A 100 percent disability rating is warranted 
when there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name. 

In sum, the evidence obtained contemporaneous with the 
veteran's April 1998 claims, from 1997 to 2001, does not show 
that it was factually ascertainable that the veteran's 
schizophrenia warranted a rating higher than 30 percent 
during this time period. Accordingly, the claim for an 
effective date earlier than April 18, 2001, for a 100 percent 
disability evaluation must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

ORDER

An effective date earlier than April 18, 2001, for assignment 
of a 100 percent disability evaluation for chronic paranoid 
schizophrenia, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


